 



EXHIBIT 10.1
Execution Copy
Dated as of June 20, 2006
REYNOLDS AMERICAN INC.
as Issuer,
the Guarantors listed on Schedule 1 hereto,
and
THE BANK OF NEW YORK TRUST COMPANY, N.A.
as Trustee
REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
1 Definitions
    1    
2 Registration Under the Securities Act
    4    
3 Registration Procedures
    8    
4 Participation of Broker-Dealers in Exchange Offer
    13    
5 Indemnification and Contribution
    14    
6 General
    17    
SCHEDULE 1 GUARANTORS
    1  

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement dated June 20, 2006 (this “Agreement”) is
entered into by and among REYNOLDS AMERICAN INC., a Delaware corporation (the
“Company”), the guarantors listed in Schedule 1 hereto (the “Guarantors”), and
The Bank of New York Trust Company, N.A. (the “Trustee”).
This Agreement is made as contemplated by the Offer to Exchange Notes Issued by
R.J. Reynolds Tobacco Holdings, Inc. and Solicitation of Consents to Amend the
Related Indentures dated May 19, 2006 (the “Offer to Exchange”), pursuant to
which, among other things the Company has agreed to exchange (the “Private
Exchange”) up to $300 million aggregate principal amount of 6.50% Notes due 2007
of R.J. Reynolds Tobacco Holdings, Inc., a Delaware corporation, (“RJR”) (the
“Existing 2007 Notes”) for up to $300 million aggregate principal amount of
6.50% Notes due 2007 of the Company (the “New 2007 Notes”), (ii) up to
$200 million aggregate principal amount of 7.875% Notes due 2009 of RJRTH (the
“Existing 2009 Notes”) for up to $200 million aggregate principal amount of
7.875% Notes due 2009 of the Company (the “New 2009 Notes”), (iii) up to
$300 million aggregate principal amount of 6.50% Notes due 2010 of RJRTH (the
“Existing 2010 Notes”) for up to $300 million aggregate principal amount of
6.50% Notes due 2010 of the Company (the “New 2010 Notes”), (iv) up to
$450 million aggregate principal amount of 7.25% Notes due 2012 of RJRTH (the
“Existing 2012 Notes”) for up to $450 million aggregate principal amount of
7.25% Notes due 2012 of the Company (the “New 2012 Notes”) and (v) up to
$200 million aggregate principal amount of 7.30% Notes due 2015 of RJRTH (the
“Existing 2015 Notes” and, together with the Existing 2007 Notes, Existing 2009
Notes, Existing 2010 Notes and Existing 2012 Notes, the “Existing Notes”) for up
to $200 million aggregate principal amount of 7.30% Notes due 2015 of the
Company (the “New 2015 Notes” and, together with the New 2007 Notes, New 2009
Notes, New 2010 Notes and New 2012 Notes, the “Securities”), as provided in the
Offer to Exchange. As an inducement to the Holders (as defined below) to
participate in the Private Exchange, the Company and the Guarantors have agreed
to provide the registration rights set forth in this Agreement for the benefit
of the Holders. The execution and delivery of this Agreement is a condition to
the closing of the Private Exchange.
In consideration of the foregoing, the parties hereto agree as follows:
1 Definitions
     As used in this Agreement, the following terms shall have the following
meanings:
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.
“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.
“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

1



--------------------------------------------------------------------------------



 



“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.
“Exchange Securities” shall mean senior secured notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement and will otherwise differ from the Securities as
described in the Offer to Exchange) and to be offered to Holders of Securities
in exchange for Securities pursuant to the Exchange Offer.
“Guarantors” shall have the meaning set forth in the preamble and shall also
include any Guarantor’s successors.
“Holders” shall mean a holder of Registrable Securities, for so long as such
holder owns any Registrable Securities, and each of such holder’s successors,
assigns and direct and indirect transferees who become registered owners of
Registrable Securities under the Indenture or who become beneficial owners of
Registrable Securities, so long as in the case of beneficial owners, such owners
have so notified the Issuer in writing; provided that for purposes of Sections 4
and 5 of this Agreement, the term “Holder” shall include Participating
Broker-Dealers.
“Indenture” shall mean the Indenture relating to the Securities and the Exchange
Securities dated as of May 31, 2006, among the Company, Santa Fe Natural Tobacco
Company, Inc., Lane Limited, R. J. Reynolds Tobacco Company, RJR Acquisition
Corp., R. J. Reynolds Tobacco Co., FHS, Inc., GMB, Inc. Conwood Holdings, Inc.,
Conwood Company, L.P., Conwood Sales Co., L.P. and Rosswil LLC, as guarantors
and The Bank of New York Trust Company, N.A., as trustee, as amended from time
to time hereafter in accordance with the terms thereof.
amended from time to time hereafter in accordance with the terms thereof.
“Issue Date” shall mean the date the Securities are issued by the Company as
contemplated by the Offer to Exchange.
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, (i) any Registrable Securities owned directly
or indirectly by the Company or any of its affiliates shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage or amount, and (ii) in the case of a Shelf Registration
Statement, such percentage shall be required from Holders of Registrable
Securities entitled to be covered by such Shelf Registration Statement; and
provided, further, that if the Company shall issue any additional Securities
under the Indenture prior to consummation of the Exchange Offer or, if
applicable, the effectiveness of any Shelf Registration Statement, such
additional Securities and the Registrable Securities to which this Agreement
relates shall be treated together as one class for purposes of determining
whether the consent or approval of Holders of a specified percentage of
Registrable Securities has been obtained.

2



--------------------------------------------------------------------------------



 



“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.
“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including any
document incorporated by reference therein.
“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) in the case of Securities eligible to be exchanged for Exchange
Securities in the Exchange Offer, upon the closing of the Exchange Offer,
(iii) when such Securities have been transferred pursuant to Rule 144 under the
Securities Act or eligible to be sold pursuant to Rule 144(k) under the
Securities Act (or in each case, any similar provision then in force, but not
Rule 144A) under the Securities Act or (iv) when such Securities cease to be
outstanding.
“Registration Default” shall have the meaning set forth in Section 2(d) hereof.
“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including, without limitation: (i) all SEC, New York Stock Exchange or National
Association of Securities Dealers, Inc. registration and filing fees, (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws (including reasonable fees and disbursements of one counsel for
all Underwriters or Holders as a group in connection with blue sky qualification
of any of the Exchange Securities or Registrable Securities) within the United
States (x) where the Holders are located, in the case of the Exchange
Securities, or (y) as provided in Section 3(d) hereof, in the case of
Registrable Securities to be sold by a Holder pursuant to a Shelf Registration
Statement, (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any amendments or supplements thereto, any
underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and disbursements relating to the qualification
of the Indenture under applicable securities laws, (vi) the fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Company and the Guarantors and, in the case of a Shelf
Registration Statement, the fees and disbursements of one counsel for the
Holders (which counsel shall be selected by the Majority Holders) and (viii) the
fees and disbursements of the independent public accountants of the Company and
the Guarantors, including the expenses of any special audits, agreed-upon
procedures or “cold comfort” letters required by or incident to such performance
and compliance, but excluding fees and

3



--------------------------------------------------------------------------------



 



expenses of counsel to the Underwriters (other than fees and expenses set forth
in clause (ii) above) or the Holders and underwriting discounts and commissions
and out-of-pocket expenses incurred by the Holders and transfer taxes, if any,
relating to the sale or disposition of Registrable Securities by a Holder.
“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein, all
exhibits thereto and any document incorporated by reference therein.
“SEC” shall mean the Securities and Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.
“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.
“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by the Holders of a majority
in aggregate principal amount of the Registrable Securities to be covered by
such Shelf Registration Statement) on an appropriate form under Rule 415 under
the Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and any document incorporated by reference
therein.
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.
“Trustee” shall have the meaning set forth in the preamble.
“Underwriters” shall have the meaning set forth in Section 3 hereof.
“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2   Registration Under the Securities Act

  (a)   To the extent not prohibited by any applicable law or applicable
interpretations of the Staff of the SEC, the Company and the Guarantors shall
use their reasonable best efforts to (i) cause to be filed an Exchange Offer
Registration Statement covering an offer to the Holders to exchange all the
Registrable Securities for Exchange Securities and (ii) have such Registration
Statement remain effective until the earlier of (A) 180 days after the closing
of the Exchange Offer and (B) the first day after the closing of the Exchange
Offer on which Participating Broker-Dealers no longer have a prospectus delivery
obligation under the interpretations of the Staff of the SEC referenced in
Section 4(a). The Company and the Guarantors shall commence the Exchange Offer
promptly after the Exchange Offer Registration Statement is

4



--------------------------------------------------------------------------------



 



      declared effective by the SEC and use their reasonable best efforts to
complete the Exchange Offer not later than 210 days after the Issue Date.      
  The Company and the Guarantors shall commence the Exchange Offer by mailing
the related Prospectus, appropriate letters of transmittal and other
accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:

  (i)   that the Exchange Offer is being made pursuant to this Agreement and
that all Registrable Securities validly tendered and not properly withdrawn will
be accepted for exchange;     (ii)   the dates of acceptance for exchange (which
shall be a period of at least 20 Business Days from the date such notice is
mailed) (the “Exchange Dates”);     (iii)   that any Registrable Security not
tendered will remain outstanding and continue to accrue interest but will not
retain any rights under this Agreement;     (iv)   that any Holder electing to
have a Registrable Security exchanged pursuant to the Exchange Offer will be
required to surrender such Registrable Security, together with the appropriate
letters of transmittal, to the institution and at the address (located in the
Borough of Manhattan, The City of New York) and in the manner specified in the
notice, prior to the close of business on the last Exchange Date; and     (v)  
that any Holder will be entitled to withdraw its election, not later than the
close of business on the last Exchange Date, by sending to the institution and
at the address specified in the notice, a telegram, telex, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Securities delivered for exchange and a statement that
such Holder is withdrawing its election to have such Securities exchanged.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person, or any intention, to participate in the
distribution (within the meaning of the Securities Act) of the Exchange
Securities, (iii) it is not an “affiliate” (within the meaning of Rule 405 under
the Securities Act) of the Company or any Guarantor, (iv) if such Holder is a
broker-dealer, it did not purchase the Securities being tendered in the Exchange
Offer directly from the Company for resale pursuant to (A) Rule 144A under the
Securities Act or (B) any other available exemption from registration under the
Securities Act, (v) if such Holder is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Registrable Securities that were
acquired as a result of market-making or other trading activities, then such
Holder will deliver a Prospectus in connection with any resale of such Exchange
Securities, and (vi) it is not acting on behalf of any person that could not
truthfully make the representations set forth in clauses (i) — (v) of this
paragraph.

5



--------------------------------------------------------------------------------



 



As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

  (i)   accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and     (ii)
  deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder.

The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff of the SEC.

  (b)   In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or may not be completed as soon as practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff of the SEC, (ii) the Exchange Offer is not for any other reason completed
by the 210th day after the Issue Date, (iii) any Holder of Securities notifies
the Company and the Guarantors after the commencement of the Exchange Offer that
due to a change in applicable law or SEC policy it is not entitled to
participate in the Exchange Offer, or (iv) any Holder that participates in the
Exchange Offer (and tenders its Registrable Securities prior to the expiration
thereof), does not receive Exchange Securities on the date of the exchange that
may be sold without restriction under state and federal securities laws (other
than due solely to the status of such Holder as an affiliate of the Company or
any of the Guarantors), the Company and the Guarantors shall cause to be filed
as soon as practicable a Shelf Registration Statement providing for the sale by
the Holders of all of the Registrable Securities and shall use all their
reasonable best efforts to have such Shelf Registration Statement become
effective.         In the event that the Company and the Guarantors are required
to file a Shelf Registration Statement pursuant to clause (iii) of the preceding
sentence, the Company and the Guarantors shall use their reasonable best efforts
to file and cause to become effective under the Securities Act both an Exchange
Offer Registration Statement pursuant to Section 2(a) with respect to all
Registrable Securities and a Shelf Registration Statement (which may be a
combined Registration Statement with the Exchange Offer Registration Statement)
with respect to offers and sales of Registrable Securities held by such Holders
after completion of the Exchange Offer.         The Company and the Guarantors
agree to use their reasonable best efforts to keep the Shelf Registration
Statement continuously effective until the expiration of the period referred to
in Rule 144(k) under the Securities Act with respect to the Registrable
Securities or such shorter period that will terminate when all the Registrable
Securities covered by the Shelf Registration Statement have been sold

6



--------------------------------------------------------------------------------



 



      pursuant to the Shelf Registration Statement or otherwise cease to be
Registrable Securities (the “Shelf Effectiveness Period”). The Company and the
Guarantors further agree to supplement or amend the Shelf Registration Statement
and the related Prospectus if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration Statement or by the Securities Act or by any other rules and
regulations thereunder for shelf registration or if reasonably requested by a
Holder of Registrable Securities with respect to information relating to such
Holder, and to use their reasonable best efforts to cause any such amendment to
become effective and such Shelf Registration Statement and Prospectus to become
usable as soon as thereafter practicable. The Company and the Guarantors agree
to furnish to the Holders of Registrable Securities copies of any such
supplement or amendment promptly after its being used or filed with the SEC.    
(c)   The Company and the Guarantors shall pay all Registration Expenses in
connection with the registration pursuant to Section 2(a) and Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement or the Exchange Offer Registration Statement.     (d)  
An Exchange Offer Registration Statement pursuant to Section 2(a) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC. A Shelf Registration Statement pursuant to Section 2(b) hereof will not
be deemed to have become effective unless it has been declared effective by the
SEC or it has become effective automatically pursuant to General Instruction I.D
of Form S-3 under the Securities Act..         In the event that either the
Exchange Offer is not completed on or prior to [?], 2006, or the Shelf
Registration Statement, if required hereby, does not become effective on or
prior to the 60th day after the Company and Guarantors are first requested to
file the Shelf Registration Statement pursuant to Section 2(b)(iii) hereof, the
interest rate on the Registrable Securities will be increased by 0.5% per annum
until the Exchange Offer is completed or the Shelf Registration Statement, if
required hereby, becomes effective or the Registrable Securities become freely
tradable under the Securities Act.         If the Shelf Registration Statement
has become effective and thereafter either ceases to be effective or the
Prospectus contained therein ceases to be usable at any time during the Shelf
Effectiveness Period, and such failure to remain effective or usable exists for
more than 90 days (whether or not consecutive) in any 12-month period, then the
interest rate on the Registrable Securities will be increased by 0.5% per annum
commencing on the 31st day in such 12-month period and ending on such date that
the Shelf Registration Statement has again become effective or the Prospectus
again becomes usable.         A circumstance that requires an increase in the
interest rate on the Registrable Securities pursuant to this Section 2(d) is
referred to as a “Registration Default.”     (e)   Without limiting the remedies
available to the Holders, the Company and the Guarantors acknowledge that any
failure by the Company or the Guarantors to comply with their obligations under
Section 2(a) and Section 2(b) hereof may result

7



--------------------------------------------------------------------------------



 



      in material irreparable injury to the the Holders for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of any such failure, any Holder may
obtain such relief as may be required to specifically enforce the Company’s and
the Guarantors’ obligations under Section 2(a) and Section 2(b) hereof.
Notwithstanding the foregoing, the additional interest provided for in Section
2(d) shall be the exclusive monetary remedy available to holders of Registrable
Securities in respect of Registration Defaults.

3   Registration Procedures       In connection with their obligations pursuant
to Section 2(a) and Section 2(b) hereof, the Company and the Guarantors shall as
expeditiously as possible, until the last day on which an Exchange Offer
Registration Statement must be kept effective pursuant to Section 2(a) hereof in
the case of an Exchange Registration, or on which a Shelf Registration Statement
must be kept effective pursuant to Section 2(b) hereof in the case of a Shelf
Registration:

  (a)   prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (i) shall be selected by
the Company and the Guarantors, (ii) shall, in the case of a Shelf Registration,
be available for the sale of the Registrable Securities by the selling Holders
thereof, or the Holders of Registrable Securities that are ineligible to be
exchanged in the Exchange Offer as set forth in Section 2(b), and (iii) shall
comply as to form in all material respects with the requirements of the
applicable form and include or incorporate by reference, as appropriate, all
financial statements required by the SEC to be filed therewith; and use their
reasonable best efforts to cause such Registration Statement to become effective
and remain effective for the applicable period in accordance with Section 2
hereof;     (b)   prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary
under applicable law to keep such Registration Statement effective for the
applicable period in accordance with Section 2 hereof and cause each Prospectus
to be supplemented by any required prospectus supplement and, as so
supplemented, to be filed pursuant to Rule 424 under the Securities Act; and
keep each Prospectus current during the period described in Section 4(3) of and
Rule 174 under the Securities Act that is applicable to transactions by brokers
or dealers with respect to the Registrable Securities or Exchange Securities;  
  (c)   in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for such Holders and to each Underwriter of
an Underwritten Offering of Registrable Securities if any, without charge, as
many copies of each Prospectus as such Holder or Underwriter may reasonably
request, including each preliminary Prospectus, and any amendment or supplement
thereto, in order to facilitate the sale or other disposition of the Registrable
Securities thereunder; and the Company and the Guarantors consent to the use of
such Prospectus and any amendment or supplement thereto in accordance with
applicable law by each of the selling Holders of Registrable Securities and any
such Underwriters in connection with the offering and sale of the Registrable
Securities covered by and in the manner described in such Prospectus or any
amendment or supplement thereto in accordance with applicable law;

8



--------------------------------------------------------------------------------



 



  (d)   use their reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions in the United States as any Holder of Registrable Securities
covered by a Registration Statement shall reasonably request in writing by the
time the applicable Registration Statement becomes effective; cooperate with the
Holders in connection with any filings required to be made with the National
Association of Securities Dealers, Inc. in connection with the sale of
Registrable Securities; and do any and all other acts and things that may be
reasonably necessary or advisable to enable each Holder to complete the
disposition in each such jurisdiction of the Registrable Securities owned by
such Holder; provided that neither the Company nor any Guarantor shall be
required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not so subject;     (e)   in the case of a Shelf Registration, notify each
Holder of Registrable Securities and counsel for such Holders promptly (and, if
requested by any such Holder or counsel, confirm such notice in writing)
(i) when a Registration Statement has become effective and when any
post-effective amendment thereto has been filed and becomes effective, (ii) of
any request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement and Prospectus or for additional
information after the Registration Statement has become effective, (iii) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (iv) if, between the effective date of a
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Company or any
Guarantor contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if the
Company or any Guarantor receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (v) of the
happening of any event during the period a Shelf Registration Statement is
effective that makes any statement made in such Registration Statement or the
related Prospectus untrue in any material respect or that requires the making of
any changes in such Registration Statement or Prospectus in order to make the
statements therein not misleading and (vi) of any determination by the Company
or any Guarantor that a post-effective amendment to a Registration Statement
would be appropriate, and (vii) of any determination by the Company or the
Guarantors, in the exercise of their reasonable judgment, that (A) it is not in
the best interests of the Company and the Guarantors to disclose a possible
acquisition or business combination or other transaction, business development
or event involving the Company or the Guarantors that may require disclosure in
the Shelf Registration Statement, or if required to be kept effective after
consummation of the Exchange Offer, the Exchange Offer Registration Statement,
or (B) obtaining any financial statements relating to an acquisition or business
combination required to be included in the Shelf Registration Statement, or if
required to be kept effective after consummation of the Exchange Offer, the
Exchange Offer Registration Statement, would be impracticable;

9



--------------------------------------------------------------------------------



 



  (f)   use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order;     (g)   in the case of a Shelf Registration, furnish to each
Holder of Registrable Securities included in such Shelf Registration, without
charge, at least one conformed copy of each Registration Statement and any
post-effective amendment thereto (without any documents incorporated therein by
reference or exhibits thereto, unless requested);     (h)   in the case of a
Shelf Registration, cooperate with the selling Holders of Registrable Securities
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends and
enable such Registrable Securities to be issued in such denominations and
registered in such names (consistent with the provisions of the Indenture) as
the selling Holders may reasonably request at least two Business Days prior to
the closing of any sale of Registrable Securities;     (i)   in the case of a
Shelf Registration, upon the occurrence of any event contemplated by
Section 3(e)(v) hereof, use their reasonable best efforts to prepare and file
with the SEC a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to purchasers of the Registrable Securities, such Prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company and the Guarantors
shall notify the Holders of Registrable Securities to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
such Holders hereby agree to suspend use of the Prospectus until the Company and
the Guarantors have amended or supplemented the Prospectus to correct such
misstatement or omission;     (j)   in the case of a Shelf Registration, a
reasonable time prior to the filing of any Registration Statement, any
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus or of any document which is to be incorporated by reference into
a Registration Statement or a Prospectus after initial filing of a Registration
Statement (other than reports and statements filed by the Company or the
Guarantors pursuant to the Exchange Act), provide copies of such document to,
the Holders and their counsel and make such of the representatives of the
Company and the Guarantors as shall be reasonably requested by the Holders or
their counsel available for discussion of such document, and shall not at any
time file or make any amendment to the Registration Statement, any Prospectus or
any amendment of or supplement to a Registration Statement or a Prospectus or
any document which is to be incorporated by reference into a Registration
Statement or a Prospectus, of which the Holders and their counsel shall not have
previously been advised and furnished a copy or to which the Holders or their
counsel shall reasonably object on a timely basis, except for any Registration
Statement or amendment thereto or related Prospectus or supplement thereto (a
copy of which has been previously furnished as provided in the preceding
sentence) which counsel to the Company and the Guarantors has advised the
Company and the Guarantors in writing is required to be filed in order to comply
with applicable law;

10



--------------------------------------------------------------------------------



 



  (k)   obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;     (l)   cause the Indenture to be qualified under the
Trust Indenture Act, if not so qualified, in connection with the registration of
the Exchange Securities or Registrable Securities, as the case may be; cooperate
with the Trustee and the Holders to effect such changes to the Indenture as may
be required for the Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and execute, and use their reasonable best efforts to
cause the Trustee to execute, all documents as may be required to effect such
changes and all other forms and documents required to be filed with the SEC to
enable the Indenture to be so qualified in a timely manner;     (m)   in the
case of a Shelf Registration, and subject to the execution and delivery by any
Inspector (as defined below), Underwriter, any attorneys and accountants
designated by the Inspector, or other agents of the Holders or any Underwriter,
of a customary confidentiality agreement, make available for inspection, at the
offices and locations where such records, documents and properties are normally
kept, by a representative of the Holders of the Registrable Securities (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, and attorneys from no more than one law firm and
accountants from no more than one accounting firm designated by the Inspector,
at reasonable times and in a reasonable manner, all financial and other records,
documents and properties of the Company and the Guarantors pertinent to such
Person establishing a due diligence defense under applicable securities law, and
cause the respective officers, directors and employees of the Company and the
Guarantors to supply all information reasonably requested by any such Inspector,
Underwriter, attorney or accountant in connection with a Shelf Registration
Statement; provided that the Company and the Guarantors shall not be obligated
to make available for inspection by any Person any records, documents and
properties if such action may reasonably impair the availability of any claim of
legal privilege for such record, document or property in any proceeding and
counsel for any Underwriter is provided a reasonably satisfactory explanation
regarding the risk of such impairment; provided further that the confidentiality
agreement referred to in this Section 3(m) shall not restrict any Person from
disclosing any information in connection with such Person establishing a due
diligence defense, under applicable securities law, in any proceeding;     (n)  
in the case of a Shelf Registration, if reasonably requested by any Holder of
Registrable Securities covered by a Shelf Registration Statement, promptly
incorporate in a Prospectus supplement or post-effective amendment such
information with respect to such Holder as such Holder reasonably requests to be
included therein and make all required filings of such Prospectus supplement or
such post-effective amendment as soon as practicable after the Company has
received notification of the matters to be incorporated in such filing; and    
(o)   in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
reasonably requested by the Holders of a majority in principal amount of the
Registrable Securities being sold) in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (i) to

11



--------------------------------------------------------------------------------



 



      the extent possible, make such representations and warranties to the
Holders (if such Holders may reasonably have a due diligence defense under the
Securities Act) and any Underwriters of such Registrable Securities with respect
to the business of the Company and its subsidiaries, the Registration Statement,
Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are reasonable
and customarily made by issuers to underwriters in underwritten offerings of
debt securities similar to the Securities, and confirm the same if and when
requested, (ii) obtain opinions of counsel to the Company and the Guarantors
addressed to each selling Holder (if such Holders may reasonably have a due
diligence defense under the Securities Act) and Underwriter of Registrable
Securities, covering the matters customarily covered in opinions requested in
underwritten offerings of debt securities similar to the Securities (which
opinions and counsel, in form, scope and substance, shall be customary and
reasonably satisfactory to the Holders and such Underwriters and their
respective counsel), (iii) obtain “comfort” letters from the independent
certified public accountants of the Company and the Guarantors (and, if
necessary, any other certified public accountant of any subsidiary of the
Company or any Guarantor, or of any business acquired by the Company or any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each selling Holder
(if such Holders may reasonably have a due diligence defense under the
Securities Act) and Underwriter of Registrable Securities, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with underwritten offerings of debt securities similar to
the Securities and (iv) deliver such documents and certificates as may be
reasonably requested by the Holders of a majority in principal amount of the
Registrable Securities being sold (if such Holders may reasonably have a due
diligence defense under the Securities Act) or the Underwriters, and which are
customarily delivered in underwritten offerings of debt securities similar to
the Securities, to evidence the continued validity of the representations and
warranties of the Company and the Guarantors made pursuant to clause (i) above
and to evidence compliance with any customary conditions contained in an
underwriting agreement.         In the case of a Shelf Registration Statement,
the Company may require each Holder of Registrable Securities to furnish to the
Company such information regarding such Holder and the proposed disposition by
such Holder of such Registrable Securities as the Company and the Guarantors may
from time to time reasonably request in writing.         Notwithstanding
anything in this Agreement to the contrary, in the case of a Shelf Registration
Statement, or an Exchange Offer Registration Statement in connection with which
a Participating Broker-Dealer has a prospectus delivery requirement, each Holder
of Registrable Securities agrees that, upon receipt of any notice from the
Company and the Guarantors of the happening of any event of the kind described
in Section 3(e)(iii), 3(e)(v) or 3(e)(vii) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to a Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 3(i) hereof or notice from the
Company or the Guarantors that dispositions of Registrable Securities pursuant
to the Registration Statement may be resumed and, if so directed by the Company
and the Guarantors,

12



--------------------------------------------------------------------------------



 



      such Holder will deliver to the Company and the Guarantors all copies in
its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities that is
current at the time of receipt of such notice. Any notice provided pursuant to
Section 3(e)(v) or 3(e)(vii) shall not be required to disclose any possible
acquisition, business combination or other transaction, business development or
event if the Company or the Guarantors determine in the exercise of their
reasonable judgment that such acquisition or business combination or other
transaction, business development or event should remain confidential.        
If the Company and the Guarantors shall give any such notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company and the Guarantors shall extend the period during which the Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from and including the date of the giving of such
notice to and including the date when the Holders shall have received copies of
the supplemented or amended Prospectus necessary to resume such dispositions.
The Company and the Guarantors may give any such notice only twice during any
365-day period and any such suspensions shall not exceed 60 days for each
suspension and there shall not be more than two suspensions in effect during any
365-day period.         The Holders of Registrable Securities covered by a Shelf
Registration Statement who desire to do so may sell such Registrable Securities
in an Underwritten Offering. In any such Underwritten Offering, the investment
banker or investment bankers and manager or managers (the “Underwriters”) that
will administer the offering will be selected by the Majority Holders of the
Registrable Securities included in such offering.

4   Participation of Broker-Dealers in Exchange Offer

  (a)   The Staff of the SEC has taken the position that any broker-dealer that
receives Exchange Securities for its own account in the Exchange Offer in
exchange for Securities that were acquired by such broker-dealer as a result of
market-making or other trading activities (a “Participating Broker-Dealer”) may
be deemed to be an “underwriter” within the meaning of the Securities Act and
must deliver a prospectus meeting the requirements of the Securities Act in
connection with any resale of such Exchange Securities.         The Company and
the Guarantors understand that it is the Staff’s position that if the Prospectus
contained in the Exchange Offer Registration Statement includes a plan of
distribution containing a statement to the above effect and the means by which
Participating Broker-Dealers may resell the Exchange Securities, without naming
the Participating Broker-Dealers or specifying the amount of Exchange Securities
owned by them, such Prospectus may be delivered by Participating Broker-Dealers
to satisfy their prospectus delivery obligation under the Securities Act in
connection with resales of Exchange Securities for their own accounts, so long
as the Prospectus otherwise meets the requirements of the Securities Act.    
(b)   In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement, as would
otherwise be contemplated by Section 3(i), for a period ending upon the earlier
of (i) 180 days

13



--------------------------------------------------------------------------------



 



      after the closing of the Exchange Offer and (ii) the first day after the
consummation of the Exchange Offer when Participating Broker-Dealers no longer
have a prospectus delivery obligation under the interpretations of the Staff of
the SEC referenced in Section 4(a) (as such period may be extended pursuant to
the penultimate paragraph of Section 3 of this Agreement), if requested by one
or more Participating Broker-Dealers, in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above. The
Company and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus during such period in connection with
the resales contemplated by this Section 4, subject to the Company’s and the
Guarantors’ ability to suspend the disposition of Registrable Securities as set
forth in Section 3.

5   Indemnification and Contribution

  (a)   The Company and each Guarantor, jointly and severally, agree to
indemnify and hold harmless each Holder, their respective affiliates, directors
and officers and each Person, if any, who controls any Holder within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, reasonable legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or any Prospectus or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Holder furnished to the Company
in writing through Lehman Brothers Inc. or any selling Holder expressly for use
therein, provided that with respect to any such untrue statement in or omission
from any preliminary prospectus relating to a Registration Statement, the
indemnity agreement contained in this paragraph (a) shall not inure to the
benefit of any Holder to the extent that the sale to the Person asserting any
such loss, claim, damage or liability was an initial resale by such Holder and
any such loss, claim, damage or liability of or with respect to such Holder
results from the fact that both (i) a copy of the final Prospectus was not sent
or given to such Person at or prior to the written confirmation or the sale of
such Securities to such Person and (ii) the untrue statement in or omission from
such preliminary prospectus was corrected in the final Prospectus relating to
such Registration Statement unless, in either case, such failure to deliver the
Prospectus was a result of non-compliance by the Company or any of the
Guarantors with the provisions of Section 3 hereof. In connection with any
Underwritten Offering permitted by Section 3, the Company and the Guarantors,
jointly and severally, will also indemnify the Underwriters, if any, selling
brokers, dealers and similar securities industry professionals participating in
the distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement.

14



--------------------------------------------------------------------------------



 



  (b)   Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors and the other selling Holders, their
respective affiliates, the directors of the Company and the Guarantors, each
officer of the Company and the Guarantors who signed the Registration Statement
and each Person, if any, who controls the Company, the Guarantors and any other
selling Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Holder furnished to the Company
in writing by such Holder expressly for use in any Registration Statement and
any Prospectus.     (c)   If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any Person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such Person (the “Indemnified
Person”) shall promptly notify the Person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 5 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 5. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others entitled to indemnification pursuant to this
Section 5 that the Indemnifying Person may designate in such proceeding and
shall pay the reasonable fees and expenses of such counsel related to such
proceeding, as incurred upon receipt of appropriate supporting documentation. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed in writing to the contrary;
(ii) the Indemnifying Person has failed within a reasonable time to retain
counsel reasonably satisfactory to the Indemnified Person; (iii) the Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it that are different from or in addition to those available to the
Indemnifying Person; or (iv) the named parties in any such proceeding (including
any impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reasonable and reimbursed as they are incurred upon the receipt by the
Indemnifying Person of an invoice therefor. Any such separate firm for any
Holder, its affiliates, directors and officers and any control Persons of such
Holder shall be designated in writing by the Majority Holders and (z) in all
other cases shall be designated in writing by the Company. The Indemnifying

15



--------------------------------------------------------------------------------



 



      Person shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, the Indemnifying Person agrees to indemnify
each Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for reasonable fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (A) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (B) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.     (d)   If the indemnification provided for in paragraphs
(a) and (b) above is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Company and the Guarantors on the one hand and the Holders on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.     (e)   The Company, the
Guarantors and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth

16



--------------------------------------------------------------------------------



 



      above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 5, in no event shall a Holder be required to contribute any amount in
excess of the amount by which the total price at which the Securities or
Exchange Securities sold by such Holder exceeds the amount of any damages that
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.     (f)   The remedies provided for
in this Section 5 are not exclusive and shall not limit any rights or remedies
that may otherwise be available to any Indemnified Person at law or in equity.  
  (g)   The indemnity and contribution provisions contained in this Section 5
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Holder, their respective affiliates or any Person controlling any Holder, or
by or on behalf of the Company or the Guarantors, their respective affiliates or
the officers or directors of or any Person controlling the Company or the
Guarantors, (iii) acceptance of any of the Exchange Securities and (iv) any sale
of Registrable Securities pursuant to a Shelf Registration Statement.

6   General

  (a)   No Inconsistent Agreements The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.     (b)   Amendments and Waivers The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given unless the Company and the Guarantors have
obtained the written consent of Holders of at least a majority in aggregate
principal amount of the outstanding Registrable Securities affected by such
amendment, modification, supplement, waiver or consent; provided that no
amendment, modification, supplement, waiver or consent to any departure from the
provisions of Section 5 hereof shall be effective as against any Holder of
Registrable Securities unless consented to in writing by such Holder. Any
amendments, modifications, supplements, waivers or consents pursuant to this
Section 6(b) shall be by a writing executed by each of the parties hereto.    
(c)   Notices All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current

17



--------------------------------------------------------------------------------



 



      address given by such Holder to the Company by means of a notice given in
accordance with the provisions of this Section 6(c); (ii) if to the Company and
the Guarantors, initially at the Company’s address set forth in the Offer to
Exchange and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c); and (iii) if to the
Trustee, initially at the Trustee’s address set forth in the Indenture and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c). All such notices and communications shall
be deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt is
acknowledged, if telecopied; and on the next Business Day if timely delivered to
an air courier guaranteeing overnight delivery. Copies of all such notices,
demands or other communications shall be concurrently delivered by the Person
giving the same to the Trustee, at the address specified in the Indenture.    
(d)   Successors and Assigns This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Indenture. If any transferee of any Holder shall acquire
Registrable Securities in any manner, whether by operation of law or otherwise,
such Registrable Securities shall be held subject to all the terms of this
Agreement, and by taking and holding such Registrable Securities such Person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof.     (e)   Third Party Beneficiaries Other than the
agreements made pursuant to Section 5 hereto, each Holder shall be a third party
beneficiary to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Trustee, on the other hand, and shall have
the right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights or the rights of other
Holders hereunder.     (f)   Counterparts This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.     (g)   Headings
The headings in this Agreement are for convenience of reference only, are not a
part of this Agreement and shall not limit or otherwise affect the meaning
hereof.     (h)   Governing Law This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.     (i)  
Miscellaneous This Agreement contains the entire agreement between the parties
relating to the subject matter hereof and supersedes all oral statements and
prior writings with respect thereto. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable or against public policy, the
remainder of the terms,

18



--------------------------------------------------------------------------------



 



      provisions, covenants and restrictions contained herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
The Company, the Guarantors and the Trustee shall endeavor in good faith
negotiations to replace the invalid, void or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, void or unenforceable provisions.

19



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have executed this Agreement as of the date
first written above.
Very truly yours,

        REYNOLDS AMERICAN INC.
    By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley      Title:  
Senior Vice President and Treasurer      R. J. REYNOLDS TOBACCO COMPANY, as
Guarantor
    By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley      Title:  
Senior Vice President and Treasurer      CONWOOD HOLDINGS, INC., as Guarantor
    By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley      Title:   Vice
President and Treasurer      SANTA FE NATURAL TOBACCO COMPANY, INC. , as
Guarantor
    By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley      Title:  
Assistant Treasurer      LANE LIMITED, as Guarantor
    By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley      Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

        CONWOOD COMPANY, L.P., as Guarantor
    By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley      Title:   Vice
President and Treasurer      CONWOOD SALES CO., L.P., as Guarantor
    By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley      Title:   Vice
President and Treasurer      ROSSWIL LLC, as Guarantor
    By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley      Title:   Vice
President and Treasurer      RJR ACQUISITION CORP., as Guarantor
    By:   /s/ McDara P. Folan, III       Name:   McDara P. Folan, III     
Title:   Vice President and Assistant Secretary      FHS, INC., as Guarantor
    By:   /s/ Kathryn A. Premo       Name:   Kathryn A. Premo      Title:  
Treasurer   

 



--------------------------------------------------------------------------------



 



         

        R. J. REYNOLDS TOBACCO CO., as Guarantor
    By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley      Title:   Vice
President and Treasurer      GMB, INC., as Guarantor
    By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley      Title:  
Treasurer   

 



--------------------------------------------------------------------------------



 



         

        THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
    By:   /s/ Sean Julien       Name:   Sean Julien      Title:   Assistant
Treasurer   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
GUARANTORS
R.J. Reynolds Tobacco Company, a North Carolina corporation
Conwood Holdings, Inc., a Delaware corporation
Santa Fe Natural Tobacco Company, Inc. a New Mexico corporation
Lane Limited, a New York corporation
Conwood Company, LP, a Delaware limited partnership
Conwood Sales Co., LP, a Delaware limited partnership
Rosswil LLC, a Delaware limited liability company
RJR Acquisition Corp., a Delaware corporation
FHS, Inc., a Delaware corporation
R. J. Reynolds Tobacco Co., a Delaware corporation
GMB, Inc., a North Carolina corporation

S-1